Exhibit 10.1

 

[tv530047_ex10-1img001.jpg]

 

STANDARD OFFER, AGREEMENT AND ESCROW INSTRUCTIONS
FOR PURCHASE OF REAL ESTATE

(Non-Residential)

 

Dated: September 13, 2019

 

1.Buyer.

 

1.1       Charles S. Alemi or assignee, ("Buyer") hereby offers to purchase the
real property, hereinafter described, from the owner thereof ("Seller")
(collectively, the "Parties" or individually, a "Party"), through an escrow
("Escrow") to close 15 days after the waiver or expiration of the Buyer's
Contingencies, ("Expected Closing Date") to be held by Heritage Escrow Company -
Janet Tilbury ("Escrow Holder") whose address is 2855 Michelle Drive, Suite 270,
Irvine, CA 92606, Phone No. (949) 930-8500, Facsimile No. ------- upon the terms
and conditions set forth in this agreement ("Agreement"). Buyer shall have the
right to assign Buyer's rights hereunder, but any such assignment shall not
relieve Buyer of Buyer's obligations herein unless Seller expressly releases
Buyer.

 

1.2       The term "Date of Agreement" as used herein shall be the date when by
execution and delivery (as defined in paragraph 20.2) of this document or a
subsequent counteroffer thereto, Buyer and Seller have reached agreement in
writing whereby Seller agrees to sell, and Buyer agrees to purchase, the
Property upon terms accepted by both Parties.

 

2.Property.

 

2.1     The real property ("Property") that is the subject of this offer
consists of (insert a brief physical description) an approximate 39,043 square
foot industrial building is located in the County of Orange, is commonly known
as (street address, city, state, zip) 1500 Lakeview Loop, Anaheim, CA 92807 and
is legally described as: To be provided by Escrow (APN: 346-291-26 ).

 

2.2     If the legal description of the Property is not complete or is
inaccurate, this Agreement shall not be invalid and the legal description shall
be completed or corrected to meet the requirements of First American Title
Insurance Company ("Title Company"), which shall issue the title policy
hereinafter described.

 

2.3     The Property includes, at no additional cost to Buyer, the permanent
improvements thereon, including those items which pursuant to applicable law are
a part of the property, as well as the following items, if any, owned by Seller
and at present located on the Property: electrical distribution systems (power
panel, bus ducting, conduits, disconnects, lighting fixtures); telephone
distribution systems (lines, jacks and connections only); space heaters;
heating, ventilating, air conditioning equipment ("HVAC"); air lines; fire
sprinkler systems; security and fire detection systems; carpets; window
coverings; wall coverings; and (collectively, the "Improvements").

 

2.4     The fire sprinkler monitor: ¨ is owned by Seller and included in the
Purchase Price, ¨ is leased by Seller, and Buyer will need to negotiate a new
lease with the fire monitoring company, x ownership will be determined during
Escrow, ¨ or there is no fire sprinkler monitor.

 

2.5     Except as provided in Paragraph 2.3, the Purchase Price does not include
Seller's personal property, furniture and furnishings, and the two-story prefab
office structure all of which shall be removed by Seller prior to end of
Leaseback Term. (See Paragraph 26.1).

 

3.Purchase Price.

 

3.1     The purchase price ("Purchase Price") to be paid by Buyer to Seller for
the Property shall be $7,075,000.00, payable as follows: (Strike any not
applicable)

 

(a)Cash down payment, including the Deposit as defined in paragraph 4.3 (or if
an all cash transaction, the Purchase Price): $150,000.00

 

(b)Amount of "New Loan" as defined in paragraph 5.1, if any: TBD

 

Total Purchase Price:$7,075,000.00

 

3.2     If Buyer is taking title to the Property subject to, or assuming, an
Existing Deed of Trust and such deed of trust permits the beneficiary to demand
payment of fees including, but not limited to, points, processing fees, and
appraisal fees as a condition to the transfer of the Property, Buyer agrees to
pay such fees up to a maximum of 1.5% of the unpaid principal balance of the
applicable Existing Note.

 

4.Deposits.

 

4.1     ¨ Buyer has delivered to Broker a check in the sum of __________,
payable to Escrow Holder, to be delivered by Broker to Escrow Holder within 2
business days after both Parties have executed this Agreement and the executed
Agreement has been delivered to Escrow Holder, or, x within 2 business days
after both Parties have executed this Agreement and the executed Agreement has
been delivered to Escrow Holder Buyer shall deliver to Escrow Holder a check in
the sum of $100,000.00. If said check is not received by Escrow Holder within
said time period then Seller may elect to unilaterally terminate this
transaction by giving written notice of such election to Escrow Holder whereupon
neither Party shall have any further liability to the other under this
Agreement. Should Buyer and Seller not enter into an agreement for purchase and
sale, Buyer's check or funds shall, upon request by Buyer, be promptly returned
to Buyer.

 

4.2     Additional deposits:

 

(a)      Within 5 business days after the Date of Agreement, Buyer shall deposit
with Escrow Holder the additional sum of ___________ to be applied to the
Purchase Price at the Closing.

 

(b)      Within 2 business days after the contingencies discussed in paragraph
9.1 (a) through (m) are approved or waived, Buyer shall deposit with Escrow
Holder the additional sum of $50,000.00 to be applied to the Purchase Price at
the Closing.

 

(c)       If an Additional Deposit is not received by Escrow Holder within the
time period provided then Seller may notify Buyer, Escrow Holder, and Brokers,
in writing that, unless the Additional Deposit is received by Escrow Holder
within 2 business days following said notice, the Escrow shall be deemed
terminated without further notice or instructions.

 

4.3      Escrow Holder shall deposit the funds deposited with it by Buyer
pursuant to paragraphs 4.1 and 4.2 (collectively the "Deposit"), in a State or
Federally chartered bank in an interest bearing account whose term is
appropriate and consistent with the timing requirements of this transaction. The
interest therefrom shall accrue to the benefit of Buyer, who hereby acknowledges
that there may be penalties or interest forfeitures if the applicable instrument
is redeemed prior to its specified maturity. Buyer's Federal Tax Identification
Number is TBD. NOTE: Such interest bearing account cannot be opened until
Buyer's Federal Tax Identification Number is provided.

 

4.4     Notwithstanding the foregoing, within 5 days after Escrow Holder
receives the monies described in paragraph 4.1 above, Escrow Holder shall
release $100 of said monies to Seller as and for independent consideration for
Seller's' execution of this Agreement and the granting of the contingency period
to Buyer as herein provided. Such independent consideration is non-refundable to
Buyer but shall be credited to the Purchase Price in the event that the purchase
of the Property is completed.

 

4.5     Upon waiver of all of Buyer's contingencies the Deposit shall become
non-refundable but applicable to the Purchase Price except in the event of a
Seller breach, or in the event that the Escrow is terminated pursuant to the
provisions of Paragraph 9.1(n) (Destruction, Damage or Loss) or 9.1(o) (Material
Change).

 



      SA           DW     INITIALSINITIALS

 

© 2019 AIR CRE. All rights reserved.Last edited: 09/17/19 1:37 p.m.OFA-20.12.
Revised 06-10-2019Page 1 of 8



 

 

5.Financing Contingency. (Strike if not applicable)

 

5.1     This offer is contingent upon Buyer obtaining from an insurance company,
financial institution or other lender, a commitment to lend to Buyer a sum equal
to at least TBD% of the Purchase Price, on terms reasonably acceptable to Buyer.
Such loan ("New Loan") shall be secured by a first deed of trust or mortgage on
the Property. If this Agreement provides for Seller to carry back junior
financing, then Seller shall have the right to approve the terms of the New
Loan. Seller shall have 7 days from receipt of the commitment setting forth the
proposed terms of the New Loan to approve or disapprove of such proposed terms.
If Seller fails to notify Escrow Holder, in writing, of the disapproval within
said 7 days it shall be conclusively presumed that Seller has approved the terms
of the New Loan.

 

5.2     If Buyer shall fail to notify its Broker, Escrow Holder and Seller, in
writing within 45 days following the Date of Agreement, that the New Loan has
not been obtained, it shall be conclusively presumed that Buyer has either
obtained said New Loan or has waived this New Loan contingency.

 

5.3     If Buyer shall notify its Broker, Escrow Holder and Seller, in writing,
within the time specified in paragraph 5.2 hereof, that Buyer has not obtained
said New Loan, this Agreement shall be terminated, and Buyer shall be entitled
to the prompt return of the Deposit, plus any interest earned thereon, less only
Escrow Holder and Title Company cancellation fees and costs, which Buyer shall
pay.

 

6.Seller Financing (Purchase Money Note) (strike if not applicable).

 

7.Real Estate Brokers.

 

7.1     Each Party acknowledges receiving a Disclosure Regarding Real Estate
Agency Relationship, confirms and consents to the following agency relationships
in this transaction with the following real estate broker(s) ("Brokers") and/or
their agents ("Agent(s)"):

 

Seller’s Brokerage Firm Ashwill Associates Commercial Real Estate License No.
01291393 is the broker of (check one): x the Seller; or ¨ both the Buyer and
Seller (dual agent).

 

Seller's Agent Steve Bryant License No. 00560937 is (check one): x the Seller's
Agent (salesperson or broker associate); or both the Seller's Agent and the
Buyer's Agent (dual agent).

 

Buyer's Brokerage Firm Bryan Industrial Properties, Inc. & Newmark Knight Frank
License No. 00002442 (Bryan Industrial) & 01355491 (Newmark Knight Frank) is the
broker of (check one): x the Buyer; or ¨ both the Buyer and Seller (dual agent).

 

Buyer's Agent John Maresca & Troy Williams License No. 00896979 (JM) & 01053444
(TW) is (check one): x the Buyer's Agent (salesperson or broker associate); or ¨
both the Buyer's Agent and the Seller's Agent (dual agent).

 

The Parties acknowledge that other than the Brokers and Agents listed above,
there are no other brokers or agents representing the Parties or due any fees
and/or commissions under this Agreement. See paragraph 24 regarding the nature
of a real estate agency relationship. Buyer shall use the services of Buyer's
Broker exclusively in connection with any and all negotiations and offers with
respect to the Property for a period of 1 year from the date inserted for
reference purposes at the top of page 1.

 

7.2     Buyer and Seller each represent and warrant to the other that he/she/it
has had no dealings with any person, firm, broker, agent or finder in connection
with the negotiation of this Agreement and/or the consummation of the purchase
and sale contemplated herein, other than the Brokers and Agents named in
paragraph 7.1, and no broker, agent or other person, firm or entity, other than
said Brokers and Agents is/are entitled to any commission or finder's fee in
connection with this transaction as the result of any dealings or acts of such
Party. Buyer and Seller do each hereby agree to indemnify, defend, protect and
hold the other harmless from and against any costs, expenses or liability for
compensation, commission or charges which may be claimed by any broker, agent,
finder or other similar party, other than said named Brokers and Agents by
reason of any dealings or act of the indemnifying Party.

 

8.Escrow and Closing.

 

8.1     Upon acceptance hereof by Seller, this Agreement, including any
counteroffers incorporated herein by the Parties, shall constitute not only the
agreement of purchase and sale between Buyer and Seller, but also instructions
to Escrow Holder for the consummation of the Agreement through the Escrow.
Escrow Holder shall not prepare any further escrow instructions restating or
amending the Agreement unless specifically so instructed by the Parties or a
Broker herein. Subject to the reasonable approval of the Parties, Escrow Holder
may, however, include its standard general escrow provisions. In the event that
there is any conflict between the provisions of the Agreement and the provisions
of any additional escrow instructions the provisions of the Agreement shall
prevail as to the Parties and the Escrow Holder.

 

8.2     As soon as practical after the receipt of this Agreement and any
relevant counteroffers, Escrow Holder shall ascertain the Date of Agreement as
defined in paragraphs 1.2 and 20.2 and advise the Parties and Brokers, in
writing, of the date ascertained.

 

8.3     Escrow Holder is hereby authorized and instructed to conduct the Escrow
in accordance with this Agreement, applicable law and custom and practice of the
community in which Escrow Holder is located, including any reporting
requirements of the Internal Revenue Code. In the event of a conflict between
the law of the state where the Property is located and the law of the state
where the Escrow Holder is located, the law of the state where the Property is
located shall prevail.

 

8.4     Subject to satisfaction of the contingencies herein described, Escrow
Holder shall close this escrow (the "Closing") by recording a general warranty
deed (a grant deed in California) and the other documents required to be
recorded, and by disbursing the funds and documents in accordance with this
Agreement.

 

8.5     Buyer and Seller shall each pay one-half of the Escrow Holder's charges
and Seller shall pay the usual recording fees and any required documentary
transfer taxes. Seller shall pay the premium for a standard coverage owner's or
joint protection policy of title insurance. (See also paragraph 11.)

 

8.6     Escrow Holder shall verify that all of Buyer's contingencies have been
satisfied or waived prior to Closing. The matters contained in paragraphs 9.1
subparagraphs (b), (c), (d), (e), (g), (i), (n), and (o), 9.4, 12, 13, 14, 16,
18, 20, 21, 22, and 24 are, however, matters of agreement between the Parties
only and are not instructions to Escrow Holder.

 

8.7     If this transaction is terminated for non-satisfaction and non-waiver of
a Buyer's Contingency, as defined in Paragraph 9.2 or disapproval of any other
matter subject to Buyer’s approval, then neither of the Parties shall thereafter
have any liability to the other under this Agreement, except to the extent of a
breach of any affirmative covenant or warranty in this Agreement. In the event
of such termination, Buyer shall, subject to the provisions of paragraph 8.10,
be promptly refunded all funds deposited by Buyer with Escrow Holder, less only
the $100 provided for in paragraph 4.4 and the Title Company and Escrow Holder
cancellation fees and costs, all of which shall be Buyer's obligation. If this
transaction is terminated as a result of Seller's breach of this Agreement then
Seller shall pay the Title Company and Escrow Holder cancellation fees and
costs.

 

8.8     The Closing shall occur on the Expected Closing Date, or as soon
thereafter as the Escrow is in condition for Closing; provided, however, that if
the Closing does not occur by the Expected Closing Date and said Date is not
extended by mutual instructions of the Parties, a Party not then in default
under this Agreement may notify the other Party, Escrow Holder, and Brokers, in
writing that, unless the Closing occurs within 5 business days following said
notice, the Escrow shall be deemed terminated without further notice or
instructions.

 

8.9     Except as otherwise provided herein, the termination of Escrow shall not
relieve or release either Party from any obligation to pay Escrow Holder's fees
and costs or constitute a waiver, release or discharge of any breach or default
that has occurred in the performance of the obligations, agreements, covenants
or warranties contained therein.

 

8.10   If this sale of the Property is not consummated for any reason other than
Seller's breach or default, then at Seller's request, and as a condition to any
obligation to return Buyer's deposit (see paragraph 21), Buyer shall within 5
days after written request deliver to Seller, at no charge, copies of all
surveys, engineering studies, soil reports, maps, master plans, feasibility
studies and other similar items prepared by or for Buyer that pertain to the
Property. Provided, however, that Buyer shall not be required to deliver any
such report if the written contract which Buyer entered into with the consultant
who prepared such report specifically forbids the dissemination of the report to
others.

 

9.Contingencies to Closing.

 

9.1     The Closing of this transaction is contingent upon the satisfaction or
waiver of the following contingencies. IF BUYER FAILS TO NOTIFY ESCROW HOLDER,
IN WRITING, OF THE DISAPPROVAL OF ANY OF SAID CONTINGENCIES WITHIN THE TIME
SPECIFIED THEREIN, IT SHALL BE CONCLUSIVELY PRESUMED THAT BUYER HAS APPROVED
SUCH ITEM, MATTER OR DOCUMENT. Buyer's conditional approval shall constitute
disapproval, unless provision is made by the Seller within the time specified
therefore by the Buyer in such conditional approval or by this Agreement,
whichever is later, for the satisfaction of the condition imposed by the Buyer.
Escrow Holder shall promptly provide all Parties with copies of any written
disapproval or conditional approval which it receives. With regard to
subparagraphs (a) through (m) the pre-printed time periods shall control unless
a different number of days is inserted in the spaces provided.

 

(a)      Disclosure. Seller shall make to Buyer, through Escrow, all of the
applicable disclosures required by law (See AIR CRE ("AIR") standard form
entitled "Seller's Mandatory Disclosure Statement") and provide Buyer with a
completed Property Information Sheet ("Property Information Sheet") concerning
the Property, duly executed by or on behalf of Seller in the current form or
equivalent to that published by the AIR within 10 or _____________ days
following the Date of Agreement. Buyer has 10 days from the receipt of said
disclosures to approve or disapprove the matters disclosed.

 

(b)      Physical Inspection. Buyer has 45 days following the Date of Agreement,
to satisfy itself with regard to the physical aspects and size of the Property.

 



      SA           DW     INITIALSINITIALS

 

© 2019 AIR CRE. All rights reserved.Last edited: 09/17/19 1:37 p.m.OFA-20.12.
Revised 06-10-2019Page 2 of 8



 

 

(c)       Hazardous Substance Conditions Report. Buyer has 45 days following the
Date of Agreement, to satisfy itself with regard to the environmental aspects of
the Property. Seller recommends that Buyer obtain a Hazardous Substance
Conditions Report concerning the Property and relevant adjoining properties. Any
such report shall be paid for by Buyer. A "Hazardous Substance" for purposes of
this Agreement is defined as any substance whose nature and/or quantity of
existence, use, manufacture, disposal or effect, render it subject to Federal,
state or local regulation, investigation, remediation or removal as potentially
injurious to public health or welfare. A "Hazardous Substance Condition" for
purposes of this Agreement is defined as the existence on, under or relevantly
adjacent to the Property of a Hazardous Substance that would require remediation
and/or removal under applicable Federal, state or local law.

 

(d)      Soil Inspection. Buyer has 45 days following the Date of Agreement, to
satisfy itself with regard to the condition of the soils on the Property. Seller
recommends that Buyer obtain a soil test report. Any such report shall be paid
for by Buyer. Seller shall provide Buyer copies of any soils report that Seller
may have within 10 days following the Date of Agreement.

 

(e)      Governmental Approvals. Buyer has 45 days following the Date of
Agreement to satisfy itself with regard to approvals and permits from
governmental agencies or departments which have or may have jurisdiction over
the Property and which Buyer deems necessary or desirable in connection with its
intended use of the Property, including, but not limited to, permits and
approvals required with respect to zoning, planning, building and safety, fire,
police, handicapped and Americans with Disabilities Act requirements,
transportation and environmental matters.

 

(f)       Conditions of Title. Escrow Holder shall cause a current commitment
for title insurance ("Title Commitment") concerning the Property issued by the
Title Company, as well as legible copies of all documents referred to in the
Title Commitment ("Underlying Documents"), and a scaled and dimensioned plot
showing the location of any easements to be delivered to Buyer within 10 days
following the Date of Agreement. Buyer has 10 days from the receipt of the Title
Commitment, the Underlying Documents and the plot plan to satisfy itself with
regard to the condition of title. The disapproval by Buyer of any monetary
encumbrance, which by the terms of this Agreement is not to remain against the
Property after the Closing, shall not be considered a failure of this
contingency, as Seller shall have the obligation, at Seller's expense, to
satisfy and remove such disapproved monetary encumbrance at or before the
Closing.

 

(g)      Survey. Buyer has 30 days following the receipt of the Title Commitment
and Underlying Documents to satisfy itself with regard to any ALTA title
supplement based upon a survey prepared to American Land Title Association
("ALTA") standards for an owner's policy by a licensed surveyor, showing the
legal description and boundary lines of the Property, any easements of record,
and any improvements, poles, structures and things located within 10 feet of
either side of the Property boundary lines. Any such survey shall be prepared at
Buyer's direction and expense. If Buyer has obtained a survey and approved the
ALTA title supplement, Buyer may elect within the period allowed for Buyer's
approval of a survey to have an ALTA extended coverage owner's form of title
policy, in which event Buyer shall pay any additional premium attributable
thereto.

 

(h)      Intentionally omitted.

 

(i)       Owner's Association. Seller shall within 10 days following the Date of
Agreement provide Buyer with a statement and transfer package from any owner's
association servicing the Property. Such transfer package shall at a minimum
include: copies of the association's bylaws, articles of incorporation, current
budget and financial statement. Buyer has 10 days from the receipt of such
documents to satisfy itself with regard to the association.

 

(j)       Other Agreements. Seller shall within 10 days following the Date of
Agreement provide Buyer with legible copies of all other agreements ("Other
Agreements") known to Seller that will affect the Property after Closing. Buyer
has 10 days from the receipt of said Other Agreements to satisfy itself with
regard to such Agreements.

 

(k)      Financing. If paragraph 5 hereof dealing with a financing contingency
has not been stricken, the satisfaction or waiver of such New Loan contingency.

 

(l)       Intentionally omitted.

 

(m)     Personal Property. In the event that any personal property is included
in the Purchase Price, Buyer has 10 days following the Date of Agreement to
satisfy itself with regard to the title condition of such personal property.
Seller recommends that Buyer obtain a UCC-1 report. Any such report shall be
paid for by Buyer. Seller shall provide Buyer copies of any liens or
encumbrances affecting such personal property that it is aware of within 10 days
following the Date of Agreement.

 

(n)      Destruction, Damage or Loss. Subsequent to the Date of Agreement and
prior to Closing there shall not have occurred a destruction of, or damage or
loss to, the Property or any portion thereof, from any cause whatsoever, which
would cost more than $10,000.00 to repair or cure. If the cost of repair or cure
is $10,000.00 or less, Seller shall repair or cure the loss prior to the
Closing. Buyer shall have the option, within 10 days after receipt of written
notice of a loss costing more than $10,000.00 to repair or cure, to either
terminate this Agreement or to purchase the Property notwithstanding such loss,
but without deduction or offset against the Purchase Price. If the cost to
repair or cure is more than $10,000.00, and Buyer does not elect to terminate
this Agreement, Buyer shall be entitled to any insurance proceeds applicable to
such loss. Unless otherwise notified in writing, Escrow Holder shall assume no
such destruction, damage or loss has occurred prior to Closing.

 

(o)      Material Change. Buyer shall have 10 days following receipt of written
notice of a Material Change within which to satisfy itself with regard to such
change. "Material Change" shall mean a substantial adverse change in the use,
occupancy, tenants, title, or condition of the Property that occurs after the
date of this offer and prior to the Closing. Unless otherwise notified in
writing, Escrow Holder shall assume that no Material Change has occurred prior
to the Closing.

  

(p)      Seller Performance. The delivery of all documents and the due
performance by Seller of each and every undertaking and agreement to be
performed by Seller under this Agreement.

 

(q)      Brokerage Fee. Payment at the Closing of such brokerage fee as is
specified in this Agreement or later written instructions to Escrow Holder
executed by Seller and Brokers ("Brokerage Fee"). It is agreed by the Parties
and Escrow Holder that Brokers are a third party beneficiary of this Agreement
insofar as the Brokerage Fee is concerned, and that no change shall be made with
respect to the payment of the Brokerage Fee specified in this Agreement, without
the written consent of Brokers.

 

9.2   All of the contingencies specified in subparagraphs (a) through (m) of
paragraph 9.1 are for the benefit of, and may be waived by, Buyer, and may be
elsewhere herein referred to as "Buyer's Contingencies."

 

9.3   If any of Buyer's Contingencies or any other matter subject to Buyer's
approval is disapproved as provided for herein in a timely manner ("Disapproved
Item"), Seller shall have the right within 10 days following the receipt of
notice of Buyer's disapproval to elect to cure such Disapproved Item prior to
the Expected Closing Date ("Seller's Election"). Seller's failure to give to
Buyer within such period, written notice of Seller's commitment to cure such
Disapproved Item on or before the Expected Closing Date shall be conclusively
presumed to be Seller's Election not to cure such Disapproved Item. If Seller
elects, either by written notice or failure to give written notice, not to cure
a Disapproved Item, Buyer shall have the right, within 10 days after Seller's
Election to either accept title to the Property subject to such Disapproved
Item, or to terminate this Agreement. Buyer's failure to notify Seller in
writing of Buyer's election to accept title to the Property subject to the
Disapproved Item without deduction or offset shall constitute Buyer's election
to terminate this Agreement. The above time periods only apply once for each
Disapproved Item. Unless expressly provided otherwise herein, Seller's right to
cure shall not apply to the remediation of Hazardous Substance Conditions or to
the Financing Contingency. Unless the Parties mutually instruct otherwise, if
the time periods for the satisfaction of contingencies or for Seller's and
Buyer's elections would expire on a date after the Expected Closing Date, the
Expected Closing Date shall be deemed extended for 3 business days following the
expiration of: (a) the applicable contingency period(s), (b) the period within
which the Seller may elect to cure the Disapproved Item, or (c) if Seller elects
not to cure, the period within which Buyer may elect to proceed with this
transaction, whichever is later.

 

9.4   The Parties acknowledge that extensive local, state and Federal
legislation establish broad liability upon owners and/or users of real property
for the investigation and remediation of Hazardous Substances. The determination
of the existence of a Hazardous Substance Condition and the evaluation of the
impact of such a condition are highly technical and beyond the expertise of
Brokers. The Parties acknowledge that they have been advised by Brokers to
consult their own technical and legal experts with respect to the possible
presence of Hazardous Substances on the Property or adjoining properties, and
Buyer and Seller are not relying upon any investigation by or statement of
Brokers with respect thereto. The Parties hereby assume all responsibility for
the impact of such Hazardous Substances upon their respective interests herein.

 

10.  Documents and Other Items Required at or Before Closing.

 

10.1  Five days prior to the Closing date Escrow Holder shall obtain an updated
Title Commitment concerning the Property from the Title Company and provide
copies thereof to each of the Parties.

 

10.2 Seller shall deliver to Escrow Holder in time for delivery to Buyer at the
Closing:

 

(a)      Grant or general warranty deed, duly executed and in recordable form,
conveying fee title to the Property to Buyer.

 



(b)      If applicable, the Beneficiary Statements concerning Existing Note(s).

 



(c)      If applicable, the Existing Leases and Other Agreements together with
duly executed assignments thereof by Seller and Buyer. The assignment of
Existing Leases shall be on the most recent Assignment and Assumption of
Lessor's Interest in Lease form published by the AIR or its equivalent.

 

(d)      If applicable, Estoppel Certificates executed by Seller and/or the
tenant(s) of the Property.

 



(e)      An affidavit executed by Seller to the effect that Seller is not a
"foreign person" within the meaning of Internal Revenue Code Section 1445 or
successor statutes. If Seller does not provide such affidavit in form reasonably
satisfactory to Buyer at least 3 business days prior to the Closing, Escrow
Holder shall at the Closing deduct from Seller's proceeds and remit to the
Internal Revenue Service such sum as is required by applicable Federal law with
respect to purchases from foreign sellers.

 



      SA           DW     INITIALSINITIALS

 

© 2019 AIR CRE. All rights reserved.Last edited: 09/17/19 1:37 p.m.OFA-20.12.
Revised 06-10-2019Page 3 of 8



 

 

(f)       If the Property is located in California, an affidavit executed by
Seller to the effect that Seller is not a ''nonresident" within the meaning of
California Revenue and Tax Code Section 18662 or successor statutes. If Seller
does not provide such affidavit in form reasonably satisfactory to Buyer at
least 3 business days prior to the Closing, Escrow Holder shall at the Closing
deduct from Seller's proceeds and remit to the Franchise Tax Board such sum as
is required by such statute.

 

(g)      If applicable, a bill of sale, duly executed, conveying title to any
included personal property to Buyer.

 

(h)      If the Seller is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the sale of the Property.

 

 

10.3 Buyer shall deliver to Seller through Escrow:

 

(a)      The cash portion of the Purchase Price and such additional sums as are
required of Buyer under this Agreement shall be deposited by Buyer with Escrow
Holder, by federal funds wire transfer, or any other method acceptable to Escrow
Holder in immediately collectable funds, no later than 2:00 P.M. on the business
day prior to the Expected Closing Date provided, however, that Buyer shall not
be required to deposit such monies into Escrow if at the time set for the
deposit of such monies Seller is in default or has indicated that it will not
perform any of its obligations hereunder. Instead, in such circumstances in
order to reserve its rights to proceed Buyer need only provide Escrow with
evidence establishing that the required monies were available.

 

(b)      If a Purchase Money Note and Purchase Money Deed of Trust are called
for by this Agreement, the duly executed originals of those documents, the
Purchase Money Deed of Trust being in recordable form, together with evidence of
fire insurance on the improvements in the amount of the full replacement cost
naming Seller as a mortgage loss payee, and a real estate tax service contract
(at Buyer's expense), assuring Seller of notice of the status of payment of real
property taxes during the life of the Purchase Money Note.

 

(c)       The Assignment and Assumption of Lessor's Interest in Lease form
specified in paragraph 10.2(c) above, duly executed by Buyer.

 

(d)      Assumptions duly executed by Buyer of the obligations of Seller that
accrue after Closing under any Other Agreements.

 

(e)      If applicable, a written assumption duly executed by Buyer of the loan
documents with respect to Existing Notes.

 

(f)      If the Buyer is a corporation, a duly executed corporate resolution
authorizing the execution of this Agreement and the purchase of the Property.

 

 

10.4 At Closing, Escrow Holder shall cause to be issued to Buyer a standard
coverage (or ALTA extended, if elected pursuant to 9.1(g)) owner's form policy
of title insurance effective as of the Closing, issued by the Title Company in
the full amount of the Purchase Price, insuring title to the Property vested in
Buyer, subject only to the exceptions approved by Buyer. In the event there is a
Purchase Money Deed of Trust in this transaction, the policy of title insurance
shall be a joint protection policy insuring both Buyer and Seller.

 

IMPORTANT: IN A PURCHASE OR EXCHANGE OF REAL PROPERTY, IT MAY BE ADVISABLE TO
OBTAIN TITLE INSURANCE IN CONNECTION WITH THE CLOSE OF ESCROW SINCE THERE MAY BE
PRIOR RECORDED LIENS AND ENCUMBRANCES WHICH AFFECT YOUR INTEREST IN THE PROPERTY
BEING ACQUIRED. A NEW POLICY OF TITLE INSURANCE SHOULD BE OBTAINED IN ORDER TO
ENSURE YOUR INTEREST IN THE PROPERTY THAT YOU ARE ACQUIRING.

 

11.  Prorations and Adjustments.

 

11.1 Taxes. Applicable real property taxes and special assessment bonds shall be
prorated through Escrow as of the date of the Closing, based upon the latest tax
bill available. The Parties agree to prorate as of the Closing any taxes
assessed against the Property by supplemental bill levied by reason of events
occurring prior to the Closing. Payment of the prorated amount shall be made
promptly in cash upon receipt of a copy of any supplemental bill.

 

11.2 Insurance. WARNING: Any insurance which Seller may have maintained will
terminate on the Closing. Buyer is advised to obtain appropriate insurance to
cover the Property.

 

11.3 Rentals, Interest and Expenses. Scheduled rentals, interest on Existing
Notes, utilities, and operating expenses shall be prorated as of the date of
Closing. The Parties agree to promptly adjust between themselves outside of
Escrow any rents received after the Closing.

 

11.4 Security Deposit. Security Deposits held by Seller shall be given to Buyer
as a credit to the cash required of Buyer at the Closing.

 

11.5 Post Closing Matters. Any item to be prorated that is not determined or
determinable at the Closing shall be promptly adjusted by the Parties by
appropriate cash payment outside of the Escrow when the amount due is
determined.

 

11.6 Variations in Existing Note Balances. In the event that Buyer is purchasing
the Property subject to an Existing Deed of Trust(s), and in the event that a
Beneficiary Statement as to the applicable Existing Note(s) discloses that the
unpaid principal balance of such Existing Note(s) at the closing will be more or
less than the amount set forth in paragraph 3.1(c) hereof ("Existing Note
Variation"), then the Purchase Money Note(s) shall be reduced or increased by an
amount equal to such Existing Note Variation. If there is to be no Purchase
Money Note, the cash required at the Closing per paragraph 3.1(a) shall be
reduced or increased by the amount of such Existing Note Variation.

 

11.7 Variations in New Loan Balance. In the event Buyer is obtaining a New Loan
and the amount ultimately obtained exceeds the amount set forth in paragraph
5.1, then the amount of the Purchase Money Note, if any, shall be reduced by the
amount of such excess.

 

11.8 Owner's Association Fees. Escrow Holder shall: (i) bring Seller's account
with the association current and pay any delinquencies or transfer fees from
Seller's proceeds, and (ii) pay any up front fees required by the association
from Buyer's funds.

 

12.  Representations and Warranties of Seller and Disclaimers.

 

12.1 Seller's warranties and representations shall survive the Closing and
delivery of the deed for a period of 3 years, and any lawsuit or action based
upon them must be commenced within such time period. Seller's warranties and
representations are true, material and relied upon by Buyer and Brokers in all
respects. Seller hereby makes the following warranties and representations to
Buyer and Brokers:

 

(a)       Authority of Seller. Seller is the owner of the Property and/or has
the full right, power and authority to sell, convey and transfer the Property to
Buyer as provided herein, and to perform Seller's obligations hereunder.

 

(b)      Maintenance During Escrow and Equipment Condition At Closing. Except as
otherwise provided in paragraph 9.1(n) hereof, Seller shall maintain the
Property until the Closing in its present condition, ordinary wear and tear
excepted.

 

(c)      Hazardous Substances/Storage Tanks. Seller has no knowledge, except as
otherwise disclosed to Buyer in writing, of the existence or prior existence on
the Property of any Hazardous Substance, nor of the existence or prior existence
of any above or below ground storage tank.

 

(d)      Compliance. Seller has no knowledge of any aspect or condition of the
Property which violates applicable laws, rules, regulations, codes or covenants,
conditions or restrictions, or of improvements or alterations made to the
Property without a permit where one was required, or of any unfulfilled order or
directive of any applicable governmental agency or casualty insurance company
requiring any investigation, remediation, repair, maintenance or improvement be
performed on the Property.

 

(e)      Changes in Agreements. Prior to the Closing, Seller will not violate or
modify any Existing Lease or Other Agreement, or create any new leases or other
agreements affecting the Property, without Buyer's written approval, which
approval will not be unreasonably withheld.

 

(f)       Possessory Rights. Seller has no knowledge that anyone will, at the
Closing, have any right to possession of the Property, except as disclosed by
this Agreement or otherwise in writing to Buyer.

 

(g)     Mechanics' Liens. There are no unsatisfied mechanics' or materialmens'
lien rights concerning the Property.

 

(h)      Actions, Suits or Proceedings. Seller has no knowledge of any actions,
suits or proceedings pending or threatened before any commission, board, bureau,
agency, arbitrator, court or tribunal that would affect the Property or the
right to occupy or utilize same.

 

(i)      Notice of Changes. Seller will promptly notify Buyer and Brokers in
writing of any Material Change (see paragraph 9.1(o)) affecting the Property
that becomes known to Seller prior to the Closing.

 

(j)      No Tenant Bankruptcy Proceedings. Seller has no notice or knowledge
that any tenant of the Property is the subject of a bankruptcy or insolvency
proceeding.

 

(k)     No Seller Bankruptcy Proceedings. Seller is not the subject of a
bankruptcy, insolvency or probate proceeding.

 

(l)        Personal Property. Seller has no knowledge that anyone will, at the
Closing, have any right to possession of any personal property included in the
Purchase Price nor knowledge of any liens or encumbrances affecting such
personal property, except as disclosed by this Agreement or otherwise in writing
to Buyer.

 

12.2 Buyer hereby acknowledges that, except as otherwise stated in this
Agreement, Buyer is purchasing the Property in its existing condition and will,
by the time called for herein, make or have waived all inspections of the
Property Buyer believes are necessary to protect its own interest in, and its
contemplated use of, the Property. The Parties acknowledge that, except as
otherwise stated in this Agreement, no representations, inducements, promises,
agreements, assurances, oral or written, concerning the Property, or any aspect
of the occupational safety and health laws, Hazardous Substance laws, or any
other act, ordinance or law, have been made by either Party or Brokers, or
relied upon by either Party hereto.

 

12.3 In the event that Buyer learns that a Seller representation or warranty
might be untrue prior to the Closing, and Buyer elects to purchase the Property
anyway then, and in that event, Buyer waives any right that it may have to bring
an action or proceeding against Seller or Brokers regarding said representation
or warranty.

 

12.4 Any environmental reports, soils reports, surveys, and other similar
documents which were prepared by third party consultants and provided to Buyer
by Seller or Seller's representatives, have been delivered as an accommodation
to Buyer and without any representation or warranty as to the sufficiency,
accuracy, completeness, and/or validity of said documents, all of which Buyer
relies on at its own risk. Seller believes said documents to be accurate, but
Buyer is advised to retain appropriate consultants to review said documents and
investigate the Property.

 

13.  Possession.

  

Possession of the Property shall be given to Buyer at the Closing subject to the
rights of tenants under Existing Leases.

 



      SA           DW     INITIALSINITIALS

 

© 2019 AIR CRE. All rights reserved.Last edited: 09/17/19 1:37 p.m.OFA-20.12.
Revised 06-10-2019Page 4 of 8



 

 

14.  Buyer's Entry.

 

At any time during the Escrow period, Buyer, and its agents and representatives,
shall have the right at reasonable times and subject to rights of tenants, to
enter upon the Property for the purpose of making inspections and tests
specified in this Agreement. No destructive testing shall be conducted, however,
without Seller's prior approval which shall not be unreasonably withheld.
Following any such entry or work, unless otherwise directed in writing by
Seller, Buyer shall return the Property to the condition it was in prior to such
entry or work, including the re-compaction or removal of any disrupted soil or
material as Seller may reasonably direct. All such inspections and tests and any
other work conducted or materials furnished with respect to the Property by or
for Buyer shall be paid for by Buyer as and when due and Buyer shall indemnify,
defend, protect and hold harmless Seller and the Property of and from any and
all claims, liabilities, losses, expenses (including reasonable attorneys'
fees), damages, including those for injury to person or property, arising out of
or relating to any such work or materials or the acts or omissions of Buyer, its
agents or employees in connection therewith.

 

15.  Further Documents and Assurances.

 

The Parties shall each, diligently and in good faith, undertake all actions and
procedures reasonably required to place the Escrow in condition for Closing as
and when required by this Agreement. The Parties agree to provide all further
information, and to execute and deliver all further documents, reasonably
required by Escrow Holder or the Title Company.

 

16.  Attorneys' Fees.

 

If any Party or Broker brings an action or proceeding (including arbitration)
involving the Property whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees and costs. Such fees may be awarded in the same suit or
recovered in a separate suit, whether or not such action or proceeding is
pursued to decision or judgment. The term "Prevailing Party" shall include,
without limitation, a Party or Broker who substantially obtains or defeats the
relief sought, as the case may be, whether by compromise, settlement, judgment,
or the abandonment by the other Party or Broker of its claim or defense. The
attorneys' fees award shall not be computed in accordance with any court fee
schedule, but shall be such as to fully reimburse all attorneys' fees reasonably
incurred.

 

17.  Prior Agreements/Amendments.

 

17.1 This Agreement supersedes any and all prior agreements between Seller and
Buyer regarding the Property.

 

17.2 Amendments to this Agreement are effective only if made in writing and
executed by Buyer and Seller.

 

18.  Broker's Rights.

 

18.1   If this sale is not consummated due to the default of either the Buyer or
Seller, the defaulting Party shall be liable to and shall pay to Brokers the
Brokerage Fee that Brokers would have received had the sale been consummated. If
Buyer is the defaulting party, payment of said Brokerage Fee is in addition to
any obligation with respect to liquidated or other damages.

 

18.2   Upon the Closing, Brokers are authorized to publicize the facts of this
transaction.

 

19.  Notices.

 

19.1   Whenever any Party, Escrow Holder or Brokers herein shall desire to give
or serve any notice, demand, request, approval, disapproval or other
communication, each such communication shall be in writing and shall be
delivered personally, by messenger, or by mail, postage prepaid, to the address
set forth in this agreement or by facsimile transmission, electronic signature,
digital signature, or email.

 

19.2   Service of any such communication shall be deemed made on the date of
actual receipt if personally delivered, or transmitted by facsimile
transmission, electronic signature, digital signature, or email. Any such
communication sent by regular mail shall be deemed given 48 hours after the same
is mailed. Communications sent by United States Express Mail or overnight
courier that guarantee next day delivery shall be deemed delivered 24 hours
after delivery of the same to the Postal Service or courier. If such
communication is received on a Saturday, Sunday or legal holiday, it shall be
deemed received on the next business day.

 

19.3   Any Party or Broker hereto may from time to time, by notice in writing,
designate a different address to which, or a different person or additional
persons to whom, all communications are thereafter to be made.

 

20. Duration of Offer.

 

20.1   If this offer is not accepted by Seller on or before 5:00 P.M. according
to the time standard applicable to the city of Anaheim, CA on the date of
Friday, September 20, 2019, it shall be deemed automatically revoked.

  

20.2 The acceptance of this offer, or of any subsequent counteroffer hereto,
that creates an agreement between the Parties as described in paragraph 1.2,
shall be deemed made upon delivery to the other Party or either Broker herein of
a duly executed writing unconditionally accepting the last outstanding offer or
counteroffer.

 

21. LIQUIDATED DAMAGES. (This Liquidated Damages paragraph is applicable only if
initialed by both Parties).

THE PARTIES AGREE THAT IT WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX,
PRIOR TO SIGNING THIS AGREEMENT, THE ACTUAL DAMAGES WHICH WOULD BE SUFFERED BY
SELLER IF BUYER FAILS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.
THEREFORE, IF, AFTER THE SATISFACTION OR WAIVER OF ALL CONTINGENCIES PROVIDED
FOR THE BUYER'S BENEFIT, BUYER BREACHES THIS AGREEMENT, SELLER SHALL BE ENTITLED
TO LIQUIDATED DAMAGES IN THE AMOUNT OF $150,000.00. UPON PAYMENT OF SAID SUM TO
SELLER, BUYER SHALL BE RELEASED FROM ANY FURTHER LIABILITY TO SELLER, AND ANY
ESCROW CANCELLATION FEES AND TITLE COMPANY CHARGES SHALL BE PAID BY SELLER.

 



  SA   DW     Buyer’s Initials   Seller’s Initials  



   

22. ARBITRATION OF DISPUTES. (This Arbitration of Disputes paragraph is
applicable only if initialed by both Parties.)

 

22.1   ANY CONTROVERSY AS TO WHETHER SELLER IS ENTITLED TO THE LIQUIDATED
DAMAGES AND/OR BUYER IS ENTITLED TO THE RETURN OF DEPOSIT MONEY, SHALL BE
DETERMINED BY BINDING ARBITRATION BY, AND UNDER THE COMMERCIAL RULES OF THE
AMERICAN ARBITRATION ASSOCIATION ("COMMERCIAL RULES"). ARBITRATION HEARINGS
SHALL BE HELD IN THE COUNTY WHERE THE PROPERTY IS LOCATED. THE NUMBER OF
ARBITRATORS SHALL BE AS PROVIDED IN THE COMMERCIAL RULES AND EACH SUCH
ARBITRATOR SHALL BE AN IMPARTIAL REAL ESTATE BROKER WITH AT LEAST 5 YEARS OF
FULL TIME EXPERIENCE IN BOTH THE AREA WHERE THE PROPERTY IS LOCATED AND THE TYPE
OF REAL ESTATE THAT IS THE SUBJECT OF THIS AGREEMENT. THE ARBITRATOR OR
ARBITRATORS SHALL BE APPOINTED UNDER THE COMMERCIAL RULES AND SHALL HEAR AND
DETERMINE SAID CONTROVERSY IN ACCORDANCE WITH APPLICABLE LAW, THE INTENTION OF
THE PARTIES AS EXPRESSED IN THIS AGREEMENT AND ANY AMENDMENTS THERETO, AND UPON
THE EVIDENCE PRODUCED AT AN ARBITRATION HEARING. PRE-ARBITRATION DISCOVERY SHALL
BE PERMITTED IN ACCORDANCE WITH THE COMMERCIAL RULES OR STATE LAW APPLICABLE TO
ARBITRATION PROCEEDINGS. THE AWARD SHALL BE EXECUTED BY AT LEAST 2 OF THE 3
ARBITRATORS, BE RENDERED WITHIN 30 DAYS AFTER THE CONCLUSION OF THE HEARING, AND
MAY INCLUDE ATTORNEYS' FEES AND COSTS TO THE PREVAILING PARTY PER PARAGRAPH 16
HEREOF. JUDGMENT MAY BE ENTERED ON THE AWARD IN ANY COURT OF COMPETENT
JURISDICTION NOTWITHSTANDING THE FAILURE OF A PARTY DULY NOTIFIED OF THE
ARBITRATION HEARING TO APPEAR THEREAT.

 

22.2   BUYER'S RESORT TO OR PARTICIPATION IN SUCH ARBITRATION PROCEEDINGS SHALL
NOT BAR SUIT IN A COURT OF COMPETENT JURISDICTION BY THE BUYER FOR DAMAGES
AND/OR SPECIFIC PERFORMANCE UNLESS AND UNTIL THE ARBITRATION RESULTS IN AN AWARD
TO THE SELLER OF LIQUIDATED DAMAGES, IN WHICH EVENT SUCH AWARD SHALL ACT AS A
BAR AGAINST ANY ACTION BY BUYER FOR DAMAGES AND/OR SPECIFIC PERFORMANCE.

 

22.3   NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY
DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THE "ARBITRATION OF DISPUTES"
PROVISION DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU
ARE GIVING UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A
COURT OR JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR
JUDICIAL RIGHTS TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY
INCLUDED IN THE "ARBITRATION OF DISPUTES" PROVISION. IF YOU REFUSE TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO
THIS ARBITRATION PROVISION IS VOLUNTARY.

 

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT OF THE MATTERS INCLUDED IN THE "ARBITRATION OF DISPUTES" PROVISION TO
NEUTRAL ARBITRATION.

 



  SA   DW     Buyer’s Initials   Seller’s Initials  

  

23.  Miscellaneous.

 

23.1   Binding Effect. This Agreement shall be binding on the Parties without
regard to whether or not paragraphs 21 and 22 are initialed by both of the
Parties. Paragraphs 21 and 22 are each incorporated into this Agreement only if
initialed by both Parties at the time that the Agreement is executed. Signatures
to this Agreement accomplished by means of electronic signature or similar
technology shall be legal and binding.

 



      SA           DW     INITIALSINITIALS

 

© 2019 AIR CRE. All rights reserved.Last edited: 09/17/19 1:37 p.m.OFA-20.12.
Revised 06-10-2019Page 5 of 8



 

 

23.2  Applicable Law. This Agreement shall be governed by, and paragraph 22.3 is
amended to refer to, the laws of the state in which the Property is located. Any
litigation or arbitration between the Parties hereto concerning this Agreement
shall be initiated in the county in which the Property is located.

 

23.3  Time of Essence. Time is of the essence of this Agreement.

 

23.4  Counterparts. This Agreement may be executed by Buyer and Seller in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Escrow Holder, after
verifying that the counterparts are identical except for the signatures, is
authorized and instructed to combine the signed signature pages on one of the
counterparts, which shall then constitute the Agreement.

 

23.5  Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.

 

23.6  Conflict. Any conflict between the printed provisions of this Agreement
and the typewritten or handwritten provisions shall be controlled by the
typewritten or handwritten provisions. Seller and Buyer must initial any and all
handwritten provisions.

 

23.7  1031 Exchange. Both Seller and Buyer agree to cooperate with each other in
the event that either or both wish to participate in a 1031 exchange. Any party
initiating an exchange shall bear all costs of such exchange. The cooperating
Party shall not have any liability (special or otherwise) for damages to the
exchanging Party in the event that the sale is delayed and/or that the sale
otherwise fails to qualify as a 1031 exchange.

 

23.8  Days. Unless otherwise specifically indicated to the contrary, the word
"days" as used in this Agreement shall mean and refer to calendar days.

 

24.  Disclosures Regarding the Nature of a Real Estate Agency Relationship.

 

24.1  The Parties and Brokers agree that their relationship(s) shall be governed
by the principles set forth in the applicable sections of the California Civil
Code, as summarized in paragraph 24.2.

 

24.2  When entering into a discussion with a real estate agent regarding a real
estate transaction, a Buyer or Seller should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Buyer and Seller acknowledge being advised by the Brokers in
this transaction, as follows:

 

(a)     Seller's Agent. A Seller's agent under a listing agreement with the
Seller acts as the agent for the Seller only. A Seller's agent or subagent has
the following affirmative obligations: (1) To the Seller: A fiduciary duty of
utmost care, integrity, honesty, and loyalty in dealings with the Seller. (2) To
the Buyer and the Seller: a. Diligent exercise of reasonable skills and care in
performance of the agent's duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not involve the affirmative duties set forth above.

 

(b)     Buyer's Agent. A selling agent can, with a Buyer's consent, agree to act
as agent for the Buyer only. In these situations, the agent is not the Seller's
agent, even if by agreement the agent may receive compensation for services
rendered, either in full or in part from the Seller. An agent acting only for a
Buyer has the following affirmative obligations. (1) To the Buyer: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the Buyer.
(2) To the Buyer and the Seller: a. Diligent exercise of reasonable skills and
care in performance of the agent's duties. b. A duty of honest and fair dealing
and good faith. c. A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.

 

(c)     Agent Representing Both Seller and Buyer. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Seller and the Buyer in a transaction, but only with the
knowledge and consent of both the Seller and the Buyer. (1) In a dual agency
situation, the agent has the following affirmative obligations to both the
Seller and the Buyer: a. A fiduciary duty of utmost care, integrity, honesty and
loyalty in the dealings with either Seller or the Buyer. b. Other duties to the
Seller and the Buyer as stated above in their respective sections (a) or (b) of
this paragraph 24.2. (2) In representing both Seller and Buyer, the agent may
not, without the express permission of the respective Party, disclose to the
other Party confidential information, including, but not limited to, facts
relating to either Buyer’s or Seller’s financial position, motivations,
bargaining position, or other personal information that may impact price,
including Seller's willingness to accept a price less than the listing price or
Buyer's willingness to pay a price greater than the price offered. (3) The above
duties of the agent in a real estate transaction do not relieve a Seller or
Buyer from the responsibility to protect their own interests. Buyer and Seller
should carefully read all agreements to assure that they adequately express
their understanding of the transaction. A real estate agent is a person
qualified to advise about real estate. If legal or tax advice is desired,
consult a competent professional. Buyer has the duty to exercise reasonable care
to protect Buyer, including as to those facts about the Property which are known
to Buyer or within Buyer’s diligent attention and observation. Both Seller and
Buyer should strongly consider obtaining tax advice from a competent
professional because the federal and state tax consequences of a transaction can
be complex and subject to change.

 

(d)     Further Disclosures. Throughout this transaction Buyer and Seller may
receive more than one disclosure, depending upon the number of agents assisting
in the transaction. Buyer and Seller should each read its contents each time it
is presented, considering the relationship between them and the real estate
agent in this transaction and that disclosure. Buyer and Seller each acknowledge
receipt of a disclosure of the possibility of multiple representation by the
Broker representing that principal. This disclosure may be part of a listing
agreement, buyer representation agreement or separate document. Buyer
understands that Broker representing Buyer may also represent other potential
buyers, who may consider, make offers on or ultimately acquire the Property.
Seller understands that Broker representing Seller may also represent other
sellers with competing properties that may be of interest to this Buyer. Brokers
have no responsibility with respect to any default or breach hereof by either
Party. The Parties agree that no lawsuit or other legal proceeding involving any
breach of duty, error or omission relating to this transaction may be brought
against Broker more than one year after the Date of Agreement and that the
liability (including court costs and attorneys' fees), of any Broker with
respect to any breach of duty, error or omission relating to this Agreement
shall not exceed the fee received by such Broker pursuant to this Agreement;
provided, however, that the foregoing limitation on each Broker's liability
shall not be applicable to any gross negligence or willful misconduct of such
Broker.

 

24.3  Confidential Information. Buyer and Seller agree to identify to Brokers as
"Confidential" any communication or information given Brokers that is considered
by such Party to be confidential.

 

25.  Construction of Agreement. In construing this Agreement, all headings and
titles are for the convenience of the Parties only and shall not be considered a
part of this Agreement. Whenever required by the context, the singular shall
include the plural and vice versa. This Agreement shall not be construed as if
prepared by one of the Parties, but rather according to its fair meaning as a
whole, as if both Parties had prepared it.

 

26.  Additional Provisions.

 

Additional provisions of this offer, if any, are as follows consisting of
paragraphs 25.1 through 25.1.

 

26.1  Buyer will leaseback the premises to Seller following Close of Escrow,
through January 31, 2020 at a rate of $30,000.00 per month on a gross basis. The
A.I.R. Single Tenant Gross Lease form shall be used.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY AIR CRE OR BY ANY
BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS
AGREEMENT OR THE TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1.       SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
AGREEMENT.

2.       RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION
OF THE PROPERTY. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY, THE
INTEGRITY AND CONDITION OF ANY STRUCTURES AND OPERATING SYSTEMS, AND THE
SUITABILITY OF THE PROPERTY FOR BUYER'S INTENDED USE.

 

WARNING: IF THE PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THIS AGREEMENT MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED.

 



      SA           DW     INITIALSINITIALS

 

© 2019 AIR CRE. All rights reserved.Last edited: 09/17/19 1:37 p.m.OFA-20.12.
Revised 06-10-2019Page 6 of 8



 

 

NOTE:

1.     THIS FORM IS NOT FOR USE IN CONNECTION WITH THE SALE OF RESIDENTIAL
PROPERTY.

2.     IF EITHER PARTY IS A CORPORATION, IT IS RECOMMENDED THAT THIS AGREEMENT
BE SIGNED BY TWO CORPORATE OFFICERS.

 

The undersigned Buyer offers and agrees to buy the Property on the terms and
conditions stated and acknowledges receipt of a copy hereof.

 

    Date:   9/19/19       BROKER   BUYER       Bryan Industrial Properties, Inc.
& Newmark Knight Frank   Charles S. Alemi or assignee       Attn:   John Maresca
& Troy Williams   By: /S/ S. ALEMI
Title:                                                                             
  Name Printed:   Charles S. Alemi     Title:   Managing Partner Address:   146
E. Orangethorpe Ave.,   Phone:   714-615-3135 Anaheim, CA 92801  
Fax:                          Phone:   (714) 871-1314  
Email:   Charlie.alemi@costsign.com Fax:                             
Email:                            By:   Federal ID No.:                         
    Broker DRE License #:   00002442 (Bryan Industrial) & 01355491 (Newmark
Knight Frank)   Name Printed:                          Agent DRE License
#:   00896979 (JM) & 01053444 (TW)   Title:                           
Phone:                              Fax:                             
Email:                                    Address:                             
Federal ID No.:   TBD

 



      SA           DW     INITIALSINITIALS

 

© 2019 AIR CRE. All rights reserved.Last edited: 09/17/19 1:37 p.m.OFA-20.12.
Revised 06-10-2019Page 7 of 8



 

 

27.  Acceptance.

 

27.1  Seller accepts the foregoing offer to purchase the Property and hereby
agrees to sell the Property to Buyer on the terms and conditions therein
specified.

 

27.2  In consideration of real estate brokerage service rendered by Brokers,
Seller agrees to pay Brokers a real estate Brokerage Fee in a sum equal to
$318,375.00 to be divided between the Brokers as follows: Seller's Broker 50%
and Buyer's Broker 50%. This Agreement shall serve as an irrevocable instruction
to Escrow Holder to pay such Brokerage Fee to Brokers out of the proceeds
accruing to the account of Seller at the Closing.

 

27.3  Seller acknowledges receipt of a copy hereof and authorizes Brokers to
deliver a signed copy to Buyer.

 

NOTE: A PROPERTY INFORMATION SHEET IS REQUIRED TO BE DELIVERED TO BUYER BY
SELLER UNDER THIS AGREEMENT.

 

    Date:   9/18/19       BROKER   SELLER       Ashwill Associates Commercial
Real Estate   Bisco Industries, Inc.       Attn:   Steve Bryant   By: /S/ DON
WAGNER Title:   Senior Vice President   Name Printed:   Don Wagner    
Title:   President and COO Address:   2100 W. Orangewood Ave., Suite 110,
Orange, CA 92868   Phone:   714-693-2904 Phone:   (714) 919-3530  
Fax:                          Fax:   (714) 456-9009  
Email:  dwagner@biscoind.com Email:   stevebryant@ashwillassociates.com    
Federal ID No.:                            By:   Broker DRE License
#:   01291393     Agent's DRE License #:   00560937   Name
Printed:                              Title:                             
Phone:                              Fax:                             
Email:                                    Address:                             
Federal ID No.:                         

 

AIR CRE * https://www.aircre.com * 213-687-8777 * contracts@aircre.com

NOTICE: No part of these works may be reproduced in any form without permission
in writing.

 



      SA           DW     INITIALSINITIALS

 

© 2019 AIR CRE. All rights reserved.Last edited: 09/17/19 1:37 p.m.OFA-20.12.
Revised 06-10-2019Page 8 of 8



